Citation Nr: 1121309	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  06-10 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for loss of sense of smell.

4.  Entitlement to service connection for a respiratory disability.


REPRESENTATION

Appellant represented by:	J.S. Berry, Attorney


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 

INTRODUCTION

The Veteran had active military service from March 1966 to September 1968.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied entitlement to service connection for bilateral hearing loss, tinnitus, loss of sense of smell, and a respiratory condition (claimed as breathing difficulties).

When this matter was initially before the Board in April 2008, the Board denied service connection for bilateral hearing loss, tinnitus, loss of sense of smell, and a respiratory condition.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) which, in a January 21, 2010 Judgment, effectuated the Court's December 28, 2009 Memorandum Decision, setting aside the Board's April 2008 decision.  In compliance with the December 2009 Memorandum Decision, in July 2010, the Board remanded the Veteran's current claims for additional development.  


FINDINGS OF FACT

1.  Bilateral hearing loss was not diagnosed in service or for many years thereafter, and a preponderance of the competent evidence is against a finding that the current bilateral hearing loss is related to service.

2.  Tinnitus was not diagnosed in service or for many years thereafter, and a preponderance of the competent evidence is against a finding that the current tinnitus is related to service.

3.  Loss of sense of smell was not diagnosed in service or for many years thereafter, and a preponderance of the competent evidence is against a finding that the current loss of sense of smell is related to service.
4.  A respiratory disability was not diagnosed in service or for many years thereafter, and a preponderance of the competent evidence is against a finding that the current respiratory disability is related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).

3.  The criteria for service connection for loss of the sense of smell have not been met.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).

4.  The criteria for service connection for a respiratory disability have not been met.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  May 2005 and May 2007 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records (STRs), VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  VA examinations were conducted and opinions obtained as to the nature and etiology of the Veteran's claimed disabilities.  The Veteran has not argued, and the record does not reflect, that this examination is inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).   

There is no indication in the record that any additional evidence relevant to the issues decided is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

Generally, to prevail on a claim of service connection on the merits, there must be medical evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Bilateral Hearing Loss and Tinnitus

The Veteran seeks service connection for hearing loss and tinnitus.  He claims that he is presently suffering from hearing loss and tinnitus as a result of experiencing noise exposure during weapons training for the Army Rangers at Fort Hood.

Where certain chronic diseases, including sensorineural hearing loss, become manifest to a degree of 10 percent within one year from the date of separation from service, such disease shall be considered to have been incurred or aggravated by such service, notwithstanding there is no evidence of that disease during service.  38 U.S.C.A. §§ 1101, 1112(a); 38 C.F.R. §§ 3.307, 3.309(a).  It is appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and, therefore, a presumptive disability.  See Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995.

The Veteran currently has bilateral hearing loss and tinnitus.  Following service, the first medical evidence of record indicating treatment for, or diagnoses of, tinnitus is an April 2004 private treatment record indicating that the Veteran reported some tinnitus.  The first medical evidence of record indicating treatment for, or diagnoses of, bilateral hearing loss is a February 2011 VA examination report, which notes that following audiometric testing, a diagnosis of asymmetrical high frequency sensorineural hearing loss, was given.  The February 2011 VA examination report also notes a diagnosis of subjective bilateral tinnitus.  

STRs, including the Veteran's June 1968 separation examination, which included audiometric testing, do not show that the Veteran was treated for, or diagnosed with, any type of hearing loss or problem or tinnitus during service.  During his June 1968 separation examination the Veteran reported that he did not then have, nor has he ever had, hearing loss, running ears, or ear, nose, and throat trouble.  

Personnel records show that the Veteran's military occupational specialty (MOS) was as a finance officer, and that he did not have foreign service.  He was awarded the sharpshooter (rifle) badge, however this alone does not establish that the Veteran was exposed to acoustic trauma while in-service or that his claimed hearing loss incurred during service.  

However, the Veteran indicated that he was exposed to loud noises during service.   The Veteran is competent to report symptoms such a hearing loud noises.  See Charles v. Principi, 16 Vet. App. 370 (2002) (finding a Veteran competent to testify to symptomatology capable of lay observation).  

The determinative issue is therefore whether the Veteran's current bilateral hearing loss and tinnitus are related to service. 

A VA examination was conducted in February 2011.  The examiner noted a review of the Veteran's claim file and the Veteran's entrance and separation audiometric tests.  The examiner noted the Veteran's reports of in-service noise exposure from gunfire and hand grenades during basic training and that following service he worked as an accountant and car dealer.  He also reported that he first noticed tinnitus and ringing in his ears in the 1980s.  The examiner opined that is less likely than not that the Veteran's hearing loss and tinnitus had their onset during, or are otherwise related to, service.  The rationale for this opinion was that the Veteran's STRs document no standard threshold shifts between his induction hearing test and his separation hearing test; in addition, the Veteran reports that he first noticed his tinnitus in the 1980s, over a decade after separation from active duty military service.  The majority of tinnitus literature indicates that tinnitus has an onset that is concurrent with the exposure rather than a delayed onset (especially an onset that is many years delayed).  The literature that does support the possibility of delayed onset tinnitus suggests that tinnitus is likely triggered by psychological factors or a progressive hearing loss.  
The first recorded symptomatology related to hearing loss or tinnitus is more than 30 years after discharge from service.  Therefore, the medical evidence does not reflect continuity of hearing loss or tinnitus symptomatology.  

The Veteran is competent to give evidence about observable symptoms such as ringing in the ears or a decreased ability to hear.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, to the extent that the Veteran is asserting a continuity of these symptoms from service to the present, such assertions are not found to be credible in light of the fact that the Veteran himself denied having any hearing loss or ear problems in June 1968 and because the Veteran did not raise a claim until 2005, over 3 decades following discharge.  Indeed, if his symptoms were continuous since active service, it would be reasonably expected that he would have raised his claim sooner.  Furthermore, he reported during his February 2011 VA examination that his tinnitus symptoms began in the 1980s; not that they existed from service until the present. 

The negative evidence in this case outweighs the positive.  As a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the etiology of his claimed hearing loss and tinnitus and his views are outweighed by the opinion provided by the VA audiological professional who thoroughly discussed the evidence of record and found that his claimed disabilities are not related to service.  See Jandreau, 492 F.3d at 1372.  A competent medical expert makes this opinion and the Board is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The first contemporaneous medical evidence of a diagnosis of hearing loss is well after the one-year presumptive period from discharge from service; thus, service connection is not warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.

The preponderance of the evidence is against the claims for bilateral hearing loss and tinnitus; there is no doubt to be resolved; and service connection is not warranted.  Gilbert, 1 Vet. App. at 57-58.

B.  Loss of Sense of Smell and Respiratory Disability

The Veteran seeks service connection for loss of sense of smell and respiratory disabilities.  The Veteran claims that a sinus condition incurred in service contributed to his loss of the sense of his smell and his respiratory condition.  The Veteran claims that he first reported difficulties with his sinus system while stationed at Fort Polk, that his nose was "running like a faucet," and that he took "Ornate" to deal with his problems.  The Veteran also claims that he dealt with chronic sinusitis during the entire time he was stationed at Fort Polk.

The Veteran is not service-connected for a sinus condition, or any other disability, and a claim of service connection for sinusitis, rhinitis, nasal polyps, or any other sinus disability or condition is not currently before the Board.

The record shows current loss of sense of smell and respiratory disabilities.  Following service, the first medical evidence of record indicating treatment for, or diagnoses of, a loss of sense of smell is private medical treatment records dated in March and April 2002 noting that the Veteran reported that he has a decreased sense of smell and that his sense of smell is poor.  Following service, the first medical evidence of record indicating treatment for, or diagnoses of, a respiratory disability is a June 2003 private treatment record noting a diagnosis of chronic obstructive pulmonary disease (COPD).  A February 2011 VA examination report notes that, following a physical examination and medical imaging, diagnoses of loss of smell, most likely secondary to chronic rhinitis and/or nasal polyps, and COPD were given.  

STRs do not show any treatment for, or diagnoses of, a loss of sense of smell or a respiratory disability.  Clinical evaluation during the Veteran's June 1968 separation examination, revealed that he had normal nose, mouth and throat, and lungs and chest, but that his sinuses were abnormal.  During his June 1968 separation examination the Veteran reported that he did not then have, nor has he ever had, ear, nose, or throat trouble, shortness of breath, asthma, pain or pressure in his chest, or chronic cough, but that he did have, or has had, sinusitis and chronic and/or frequent colds.    

The determinative issue is therefore whether the Veteran's current loss of sense of smell and respiratory disability are related to service. 

The favorable evidence consists of the Veteran's contention that his current loss of sense of smell and respiratory disabilities are related to a chronic sinusitis condition that began during service.

A VA examination was conducted in February 2011.  The examiner noted a review of the Veteran's claim file.  The Veteran reported that his loss of sense of smell began in 1996 or 1997, and that he had sinus problems during service.  The Veteran reported further that, following nasal surgery in 2003, he has had more congestion.  Regarding his COPD, the Veteran reported that it goes back to 1996 or 1997, and that he runs out of air and his problems began after he quit smoking 6-7 years ago.  The Veteran smoked for 20-25 years, 1 pack per day.  The Veteran was given diagnoses of loss of sense of smell, most likely related to chronic rhinitis and/or nasal polyps, and COPD.  Following a physical examination and medical imaging of the sinuses, the examiner opined that the Veteran's loss of sense of smell and COPD are less likely as not caused by, or a result of, service.  The rationale provided for this opinion was the examiner's clinical experience, that the onset of the claimed conditions were many decades after active service, and that there were no chronic conditions related to the claimed loss of sense of smell and respiratory conditions established during service.  It would be speculation to opine that the claimed conditions are related to working in a building undergoing remodeling during service; COPD is most likely secondary to cigarette smoking.  

Additionally, the unfavorable evidence consists of the fact that the first contemporaneous medical evidence of any nasal or respiratory disabilities of record is more than 30 years after the Veteran was discharged from service.  The passage of more than 30 years before any evidence of the disability is of record weighs heavily against a finding that such disability is related to service on a direct basis.  See 38 C.F.R. § 3.303; see also Savage v. Gober, 10 Vet. App. 488 (1997).  

The Veteran is not service connected for any sinus disability, including rhinitis or nasal polyps, and therefore his loss of sense of smell and COPD cannot be secondary to a sinus disability within the meaning of 38 C.F.R. § 3.310.  Additionally, although the Veteran was noted to have abnormal sinuses upon separation examination in June 1968, the February 2011 VA examiner specifically found, following a review of the STRs, that the Veteran did not have a chronic condition related to the claimed loss of sense of smell or COPD established during service.  Thus, the competent medical evidence of record shows that the Veteran's claimed loss of sense of smell and COPD are not related to his in-service sinus problems.  

The first recorded symptomatology related to loss of smell or COPD is more than 30 years after discharge from service.  Therefore, the medical evidence does not reflect continuity of loss of sense of smell or COPD symptomatology.  

The Veteran is competent to give evidence about observable symptoms such as an inability to smell or difficulty breathing.  See Layno, 6 Vet. App. at 465.  The Veteran himself, however, reported to the February 2011 VA examiner that his loss of sense of smell and respiratory disability began in 1996 or 1997, and thus are not continuous from service to the present.  Given the foregoing, to the extent that the Veteran contends that his loss of sense of smell and respiratory problems were continuous from service to the present, the Board finds he is not credible.   

The negative evidence in this case outweighs the positive.  The Veteran may genuinely believe that his loss of sense of smell and respiratory disability are related to sinus problems or other exposures during service.  However, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the etiology of his claimed disabilities and his views outweighed by the opinion provided by the VA medical professional who thoroughly discussed the evidence of record and found that his claimed loss of sense of smell is not related to his sinus problems during service and that his COPD is most likely secondary to cigarette smoking.  See Jandreau, supra.  A competent medical expert makes this opinion and the Board is not free to substitute its own judgment for that of such an expert.  See Colvin, 1 Vet. App. at 175.

The preponderance of the evidence is against the claims for loss of sense of smell and a respiratory disability; there is no doubt to be resolved; and service connection is not warranted.  Gilbert, 1 Vet. App. at 57-58.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for loss of sense of smell is denied.

Entitlement to service connection for a respiratory disability is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


